MEMORANDUM **
Roberto Antonio Chavez-Granados, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. Ghahremani v. Gonzales, 498 F.3d 993, 998 (9th Cir.2007). We review for abuse of discretion the denial of a motion to reopen. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in concluding that Chavez-Granados was not entitled to equitable tolling where he did not demonstrate that he exercised due diligence in discovering former counsels’ alleged errors. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (equitable tolling available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence in discovering the deception, fraud, or error”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.